Citation Nr: 1030157	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension including secondary to service connected diabetes 
mellitus.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right upper extremity peripheral neuropathy, from August 9, 
2006.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for left upper extremity peripheral neuropathy, from August 9, 
2006.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for right lower extremity peripheral neuropathy, from August 9, 
2006.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity peripheral neuropathy, from August 9, 
2006.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.

Initially, the Board notes that in his October 2005 VA Form 9, 
the Veteran requested a hearing before a Veterans' Law Judge 
traveling to the RO.  In May 2006, the Veteran changed his 
hearing request to a video-hearing request.  Thereafter, in May 
2008, the Veteran once again changed his hearing request and at 
this time requested that a hearing be held at the RO before a 
Decision Review Officer (DRO).  In February 2009, the Veteran was 
provided with the requested hearing.  Therefore, VA adjudication 
of the current appeal may go forward without providing the 
Veteran with a hearing before a Veterans' Law Judge.

Next, the Board notes that the Veteran in February 2004 filed a 
notice of disagreement (NOD) as to the March 2003 rating decision 
that denied service connection for hypertension, in February 2004 
filed a NOD as to the January 2004 rating decision that denied 
service connection for a dental disorder, and in October 2004 
filed a NOD as to the July 2004 rating decision that denied 
service connection for posttraumatic stress disorder (PTSD) and 
an increased rating for diabetes mellitus.  However, none of 
these issues are in appellate status because the Veteran did not 
thereafter perfect his appeal by filing a timely Substantive 
Appeal after the RO issued Statements of the Case as to these 
issues in January 2005 and VA at no time mistakenly caused the 
claimant to believe that he had perfected his appeal as to any of 
these issues.  See 38 C.F.R. §§ 20.200, 20.302(c) (2009) (an 
appeal requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the case); 
Roy v. Brown, 5 Vet. App. 554, 556 (2009) (if the claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily barred 
from appealing the RO decision"); Percy v. Shinseki, 
23 Vet. App. 37 (2009) (holding that, after filing a timely 
notice of disagreement, the filing of a timely Substance Appeal 
may not be needed to perfect an appeal if VA led the claimant to 
believe that he had already perfected his appeal).  Accordingly, 
the Board's jurisdiction is limited to the issues listed on the 
first page of this remand.

Similarly,  in February 2005, the Veteran filed a NOD as to the 
January 2005 rating decision that denied service connection for 
an eye disorder; in a June 2009 RO decision, this claim was 
granted. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(holding that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on the 
appeal initiated by the veteran's notice of disagreement on such 
issue).   Additionally, in a June 2009 statement the Veteran 
withdrew his claim of service connection for a skin disorder.  
See 38 C.F.R. § 20.204(b) (2009) (a substantive appeal may be 
withdrawn at any time before the Board promulgates a decision).  

Lastly, the Board's review of the record reveals that the 
Veteran has made claims for separate ratings for erectile 
dysfunction, left eye diabetic retinopathy, and left and 
right eye cataracts that the RO has including as part of  
his service connected diabetes mellitus and assigned a 
single 20 percent rating.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The record on appeal also 
shows that the Veteran has raised a claim for a total 
rating based on individual unemployability (TDIU).  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, 
because these issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As to all the issues on appeal, in November 2007 the Veteran 
provided the RO with an authorization to request his treatment 
records from North Lake Methodist Hospital and in August 2008 he 
provided the RO with an authorization to request his treatment 
records from Dr. Laura Kunsman.  However, while a review of the 
record on appeal shows that the RO thereafter obtained and 
associated with the claims files voluminous medical records, it 
does not show that it ever directly requested his records from 
either of the above locations.  Therefore, the Board finds that a 
remand is required to request these private treatment records.  
See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992) (holding that when reference is made to 
pertinent medical records, VA is on notice of their existence and 
has a duty to assist the veteran to attempt to obtain them).  

Given the Veteran's claims regarding receiving ongoing treatment 
at the Chicago VA Medical Center, his contemporaneous treatment 
records from this facility should also be obtained and associated 
with the claims files while the appeal is in remand status.  Id.

As to the claims for higher initial evaluations for peripheral 
neuropathy of the upper and lower extremities, given the above 
development as well as the Veteran's claims regarding the 
increased severity of these disabilities as well as the fact that 
he was last afforded a VA examination in December 2008 and at 
that time he was provided with a diabetes mellitus examination 
and not a neurological examination, the Board finds that while 
the appeal is in remand status that the claimant should also be 
provided with a new VA examination to ascertain the current 
severity of his disabilities.  See 38 U.S.C.A. § 5103A(b) (West 
2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment).  

Lastly, as to the application to reopen the claim of service 
connection for hypertension, the Board finds that a remand is 
also required to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) (West 2002) notice in accordance with the United States 
Court of Appeals for Veterans Claims (Court) holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) because such notice has not as 
yet been provided the claimant because the Veterans Claims 
Assistance Act of 2000 (VCAA) notice letters found in the claims 
files do not give him notice of the reasons for the prior final 
denial of the claim.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, using the authorizations already 
provided by the Veteran or, if these have become 
too old to use, after obtaining new authorizations 
from the Veteran, should obtain all of his medical 
records from North Lake Methodist Hospital and Dr. 
Laura Kunsman.  All actions to obtain the 
requested records should be documented fully in 
the claims files.  If any of the records cannot be 
located or no such records exist, the Veteran 
should be notified of this fact.  

2.  The RO/AMC should obtain the Veteran's 
contemporaneous treatment records from the Chicago 
VA Medical Center.  Efforts to obtain the 
requested records should be ended only if it is 
concluded that the records sought do not exist or 
that further efforts to obtain those records would 
be futile.  All actions to obtain the requested 
records should be documented fully in the claims 
files.  Because these are Federal records, if they 
cannot be located or no such records exist, a 
memorandum of unavailability must be associated 
with the claims files and the Veteran should be 
provided with a copy of that memorandum.

3.  After undertaking the above development to the 
extent possible, the RO/AMC should make 
arrangements with an appropriate VA medical 
facility for the Veteran to be afforded a 
neurological examination.  The claims folders are 
to be provided to the examiner for review in 
conjunction with the examination.  All indicated 
tests and studies deemed appropriate by the 
examiner, including an electromyography (EMG) and 
a nerve conduction study of the upper and lower 
extremities, must be accomplished and all clinical 
findings should be reported in detail.  In 
accordance with the AMIE worksheet for rating 
peripheral neuropathy, the examiner is to 
thereafter provide a detailed review of the 
Veteran's history, current complaints, and the 
nature and extent of his upper and lower extremity 
peripheral neuropathy with separate and distinct 
findings being provided for each upper and lower 
extremity.  In addition to any other information 
provided pursuant to the AMIE worksheet, the 
examiner must provide an opinion, as to each upper 
and lower extremity, as to whether the claimant's 
adverse symptomatology is best characterized as 
"incomplete" and "mild," "moderate," or 
"severe" paralysis of the ulnar nerve or 
"complete paralysis" of the ulnar nerve or 
"incomplete" and "mild," "moderate," or 
"severe" paralysis of the external popliteal 
nerve or "complete paralysis" of the external 
popliteal nerve.  

4.  After undertaking the above development, the 
RO/AMC should provide the Veteran with updated 
VCAA notice in accordance with the Court's holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2009) as well as in accordance 
with the Court's holding in Kent, supra as to the 
application to reopen which notice must include, 
among other things, notice of the reasons for the 
prior final denial of the claim.

5.  Thereafter, the RO/AMC should readjudicate the 
claims.  As to the ratings claims, such 
readjudication should take into account whether 
"staged" ratings are appropriate.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If any of the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a 
summary of the evidence received, and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time 
should be allowed for response before the appeal 
is returned to the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

